Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/17/2021 has been entered. Claims 1 – 7 are pending. Claims 5 – 7 are newly added. Claims 3 – 4 are withdrawn. The amendments claim 1 and newly added claims 5 – 7 find support in at least [0009] of as published US2019/0203769.

Response to Arguments
Applicant’s amendments and arguments thereto, filed 12/17/2021 have been fully considered and are persuasive.  The rejections of;
Claims 1 – 2 under 103 in view of Madan (GB2533915A) in view of Yasui (GB2492673A)
Claims 1 – 2 under 103 in view of Yasui (GB2492673A) in view of Madan (GB2533915A)
have been withdrawn. 

Restriction/Election
This application is in condition for allowance except for the presence of claims 3 – 4 directed to a bearing coating with tin (Sn), non-elected without traverse.  Accordingly, claims 3 – 4 have been cancelled. 

Reasons for Allowance
Claims 1 – 2 and 5 – 7 as filed on December 17th, 2021 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior does not anticipate or reasonably render obvious the cumulative limitations of claim 1, with particular attention to a coating layer consisting of bismuth (Bi), 0.5 – 5.0 wt% less or nickel (Ni), and 0.01 – 0.08 wt% of carbon (C). The closest prior art is Madan (GB2533915A) in view of Yasui (GB2492673A) which teaches a similar bearing with an overlay with a bismuth-nickel alloy and carbon in an amount of 0.1 wt% or less, but does not teach nickel to be 0.5 – 5 wt%. Furthermore, the prior art does not teach or reasonably suggest forming an alloy consisting of bismuth and nickel and carbon in claimed ranges, for a coating layer of a sliding member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735